Exhibit 10.2
WARRANT INDENTURE AMENDMENT AGREEMENT
This Agreement is made as of January 26, 2011.
BETWEEN:
IVANHOE ENERGY INC., a corporation incorporated under the laws of the Yukon
Territory
(the “Company”)
AND
CIBC MELLON TRUST COMPANY, a trust company incorporated under the laws of Canada
and having an office in the City of Vancouver
(the “Warrant Agent”)
AND
MACQUARIE CAPITAL MARKETS CANADA LTD., a company incorporated under the laws of
Ontario
WHEREAS:

A.  
the Company and the Warrant Agent entered into a Warrant Indenture (the “Warrant
Indenture”) dated as of February 25, 2010 in respect of warrants exercisable
into common shares (“Common Shares”) in the capital of the Company (the
“Warrants”);

B.  
the parties have agreed to amend the Warrant Indenture in accordance with the
terms set forth below.

NOW THEREFORE, in consideration of the premises and in further consideration of
the mutual covenants herein set forth, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.  
Subsection 1.1(l) of the Warrant Indenture is amended by deleting “January 26,
2011, representing the closing date of the issue of the initial special
warrants” and replacing it with:

“February 25, 2011”

2.  
Schedule A to the Warrant Indenture is deleted in its entirety and replaced with
Schedule A to this Agreement.

3  
Following the execution of this agreement, the Company and the Warrant Agent
will issue and deliver to each Warrantholder a replacement Warrant certificate
in substantially the same form as the Warrant certificate attached as Schedule A
hereto representing the number of Warrants held by each Warrantholder, against
delivery or transfer for cancellation by the Warrantholder of its original
Warrant certificate.

 

 



--------------------------------------------------------------------------------



 



4  
This Agreement will be governed by and construed in accordance with the laws of
British Columbia and the federal laws of Canada applicable thereto.

6.  
This Agreement may be executed in one or more counterparts, each of which so
executed shall be deemed to be an original and such counterparts together shall
constitute one and the same instrument.

7.  
This Agreement shall benefit and bind the parties to it in respect to its
successors and assigns.

IN WITNESS WHEREOF the parties have executed this Agreement as of the 13th day
of January, 2011 to have effect as of the date first written above.

                  IVANHOE ENERGY INC.    
 
           
 
  Per:   /s/ Beverly A. Bartlett    
 
     
 
Authorized Signatory    
 
                CIBC MELLON TRUST COMPANY    
 
           
 
  Per:   /s/ Tricia Murphy    
 
     
 
Authorized Signatory    
 
           
 
  Per:   /s/ Kathy Straw    
 
     
 
Authorized Signatory    
 
                MACQUARIE CAPITAL MARKETS CANADA LTD.    
 
           
 
  Per:   /s/ Robert F.G. Colcleugh    
 
     
 
Authorized Signatory    
 
           
 
  Per:   /s/ L. Trevor Anderson    
 
     
 
Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “A”
IVANHOE ENERGY INC. OPTION WARRANT CERTIFICATE

 

 



--------------------------------------------------------------------------------



 



IVANHOE ENERGY INC. OPTION WARRANT CERTIFICATE
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF CDS
CLEARING AND DEPOSITARY SERVICES INC. (“CDS”) TO IVANHOE ENERGY INC. (THE
“ISSUER”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IN RESPECT THEREOF IS REGISTERED IN THE NAME OF CDS &
CO., OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
CDS (AND ANY PAYMENT IS MADE TO CDS & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF CDS), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED HOLDER HEREOF, CDS & CO., HAS A PROPERTY INTEREST IN THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HEREIN AND IT IS A VIOLATION OF ITS RIGHTS FOR
ANOTHER PERSON TO HOLD, TRANSFER OR DEAL WITH THIS CERTIFICATE.
EXERCISABLE ONLY BEFORE 5:00 P.M. (VANCOUVER TIME) ON OR BEFORE FEBRUARY 25,
2011 (THE “EXPIRY DATE”), AFTER WHICH TIME THIS WARRANT WILL BE NULL AND VOID.
THE FOLLOWING LEGEND FOR U.S. PURCHASERS ONLY
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
COMPANY, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION
S UNDER THE U.S. SECURITIES ACT AND IN COMPLIANCE WITH CANADIAN LAWS AND
REGULATIONS, (C) INSIDE THE UNITED STATES, PURSUANT TO THE EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS OF THE UNITED
STATES, OR (D) INSIDE OR OUTSIDE THE UNITED STATES, PURSUANT TO ANOTHER
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LEGISLATION AFTER PROVIDING A LEGAL OPINION SATISFACTORY TO THE
COMPANY THAT SUCH TRANSFER IS EXEMPT FROM OR OTHERWISE NOT SUBJECT TO
REGISTRATION UNDER THE U.S. SECURITIES ACT AND APPLICABLE SECURITIES LAWS.

 

 



--------------------------------------------------------------------------------



 



WARRANTS
IVANHOE ENERGY INC.
(Incorporated under the laws of the Yukon Territory)

      WARRANT CERTIFICATE NO.                       
                    Warrants

THIS IS TO CERTIFY that, for value received,
                                        , the registered holder hereof (the
“holder”) is entitled, for every one (1) Warrant held, to purchase at any time
before the Expiry Time, being 5:00 p.m. (Vancouver time) on the Expiry Date one
(1) fully paid and non-assessable common share (“Common Share”) in the capital
of Ivanhoe Energy Inc. (the “Company”) as constituted on the date hereof, or
such other securities as are stipulated by the provisions for adjustment
contained in the Option Warrant Indenture hereinafter described, by delivery to
CIBC Mellon Trust Company (the “Warrant Agent”) at its principal office in the
City of Vancouver or City of Toronto of this Option Warrant Certificate, with
the Exercise Form attached hereto duly completed and executed, and a bank draft,
certified cheque, money order or wire transfer in lawful money of Canada,
payable to or to the order of the Warrant Agent, in trust for the Company, at
par in the city where this Option Warrant Certificate is so delivered, in an
amount equal to the product of the Exercise Consideration multiplied by the
number of Common Shares being purchased upon exercise of the Option Warrants.
For the purposes of this Option Warrant Certificate, “Exercise Consideration”
means, in respect of every one (1) Option Warrant exercised, the sum of
Cdn.$3.16, subject to adjustment pursuant to Article 4 of the Option Warrant
Indenture.
The Option Warrants represented by this certificate are issued under and
pursuant to an Option Warrant Indenture (the “Indenture”) made as of
February 25, 2010 and amended as of January  _____, 2011 among the Company, the
Agent and the Warrant Agent (which expression shall include any successor
warrant agent appointed under the Indenture), to which Indenture (and any
amendments thereto and instruments supplemental thereto) reference is hereby
made for a full description of the rights of the holders of the Option Warrants
and the terms and conditions upon which such Option Warrants are or are to be,
issued and held, all to the same effect as if the provisions of the Indenture
and all amendments thereto and instruments supplemental thereto were herein set
forth and to all of which provisions the holder of these Option Warrants by
acceptance hereof assents. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Indenture.
In the event of any conflict or inconsistency between the provisions of the
Indenture (and any amendments thereto and instruments supplemental thereto) and
the provisions of this Option Warrant Certificate, except those that are
necessary by context, the provisions of the Indenture (and any amendments
thereto and instruments supplemental thereto) shall prevail. The terms and
provisions of the Indenture (and any amendments thereto and instruments
supplemental thereto) are incorporated herein by reference.
This Option Warrant Certificate shall be validly surrendered only upon delivery
thereof or by mailing the same, with payment as provided above, to the Warrant
Agent at its principal office in the City of Vancouver (at the address
hereinafter indicated). The Exercise Form attached hereto shall be deemed not to
be duly completed if not fully completed in the manner indicated or if the name
and mailing address of the holder do not appear legibly on such Exercise Form or
such Exercise Form is not signed by the holder.

 

- 2 -



--------------------------------------------------------------------------------



 



Not later than the fifth (5th) Business Day after the surrender to the Warrant
Agent of this Option Warrant Certificate for the purposes of exercising Option
Warrants represented hereby with the attached Exercise Form duly completed and
payment as provided above, (i) the Warrant Agent will cause to be mailed to the
holder, or to such person as the holder may otherwise specify in the Exercise
Form or by written notice given to the Warrant Agent prior to such mailing, at
the address of the holder or, if so specified, of such person, or, if specified
in the Exercise Form or by written notice given to the Warrant Agent prior to
such mailing, cause to be delivered to such holder or person at the place where
this Option Warrant Certificate was surrendered certificates representing the
number of Common Shares issuable upon the exercise of such Option Warrants
registered in the name of the holder or, if so specified, such person, or
(ii) in the case of the exercise of Option Warrants issued pursuant to Global
Warrant Certificate(s), the Company shall cause the Depository to enter and
issue, as the case may be, to the person or persons in whose name or names such
Common Shares have been issued, a Book-Entry Only System customer confirmation.
In the event of non-receipt of any such certificate referred to in (i) above by
the person to whom it is so sent as aforesaid, or the loss or destruction
thereof, the Company shall issue and the Warrant Agent shall countersign and
deliver to such person a replacement certificate of like date and tenor in place
of the one lost or destroyed upon being furnished with such evidence of
ownership and of such non-receipt, loss or destruction and with such indemnity
and surety bond or security as the Warrant Agent may reasonably require. The
holder shall bear the cost of the issue of such replacement certificate. If less
than all the Option Warrants evidenced by this Option Warrant Certificate are
exercised, the holder will be entitled to receive without charge a new Option
Warrant Certificate representing the balance of such Option Warrants.
Upon a valid exercise of Option Warrants as provided herein, the person or
persons in whose name or names the Common Shares are issuable, shall be deemed
for all purposes (except as provided in the Indenture) to be the holder or
holders of record of such Common Shares and the Company covenants that it will
(subject to and in accordance with the provisions of the Indenture) cause
certificates representing such Common Shares to be delivered or mailed to such
person or persons at the address or addresses specified in such Exercise Form.
To the extent that the Option Warrants represented by this Option Warrant
Certificate confer the right to subscribe for a fraction of a Common Share, such
right may be exercised in respect of such fraction only in combination with an
additional Warrant or Option Warrants which in the aggregate entitle the holder
to acquire a whole number of Common Shares. No fractional Common Shares will be
issued. If a holder is not able to, or elects not to, combine Option Warrants so
as to be entitled to acquire a whole number of Common Shares, the Company shall
make an appropriate cash adjustment. In respect of any holder, the Company shall
only be required to make such a cash adjustment once and for one (1) fractional
Common Share and no more. The amount of the cash adjustment shall be equal to
the fraction of a Common Share to which the holder would be entitled multiplied
by the Current Market Price. The Company will not, under any circumstances, be
obligated to issue a cheque to a Warrantholder of less than Cdn.$10.00.
The Indenture provides for adjustments to the subscription rights attaching to
the Option Warrants represented by this Option Warrant Certificate in certain
events and also provides for the giving of notice by the Company prior to taking
certain actions necessitating such adjustments.

 

- 3 -



--------------------------------------------------------------------------------



 



The holding of the Option Warrants evidenced by this Option Warrant Certificate
shall not constitute the holder hereof a shareholder of the Company or entitle
such holder to any right or interest in respect thereof except as herein and in
the Indenture expressly provided.
The Option Warrants evidenced by this Option Warrant Certificate are
transferable only in accordance with the terms and conditions set forth in
Section 2.7 of the Indenture which makes reference to the fact that a person who
furnishes evidence (unless the Company has instructed the Warrant Agent in
writing to waive such requirement) to the reasonable satisfaction of the Warrant
Agent that he is:

  (a)  
the executor, administrator, heir or legal representative of the heirs of the
estate of a Warrantholder,

  (b)  
a guardian, committee, trustee, curator or tutor representing a Warrantholder
who is an infant, an incompetent person or a missing person,

  (c)  
a liquidator of, or a trustee in bankruptcy for, a Warrantholder, or

  (d)  
a transferee of a Warrantholder who provides the Warrant Agent with evidence
satisfactory to the Warrant Agent and the Company, acting reasonably, including
but not limited to a properly completed and executed declaration attached as
Exhibit “A” to the transfer form attached to this Option Warrant Certificate,
that such transferee is/was either: (i) not in the United States at the time the
buy order for the Option Warrants was executed, not acquiring the Option
Warrants for the account or benefit of a U.S. Person or a person in the United
States and was not offered the Option Warrants in the United States, or (ii) a
person that has purchased or acquired Option Warrants in a transaction that was
exempt from registration under the U.S. Securities Act and has provided the
Company with satisfactory evidence of the availability of such exemption (which
shall include an opinion of counsel reasonably acceptable to the Company) and
was exempt from registration under any applicable securities laws of any state
of the United States and that the securities laws of any other applicable
jurisdiction(s) have been complied with in relation to the transfer of the
Option Warrants involved.

Option Warrants may only be transferred on compliance with the conditions of the
Indenture on the register to be kept by and at the principal office of the
Warrant Agent in the City of Vancouver upon surrender of this Option Warrant
Certificate to the Warrant Agent accompanied by a written instrument of transfer
in form and execution satisfactory to the Warrant Agent or other registrar and
upon compliance with such reasonable requirements relating to the payment of
costs of the transfer by the holder as the Warrant Agent may prescribe and all
applicable securities legislation and requirements of regulatory authorities.
If any of the Common Shares issuable upon the exercise of Option Warrants are to
be issued to a person or persons other than the holder (as aforesaid), the
holder shall pay to the Warrant Agent all requisite stamp transfer taxes or
other governmental charges exigible in connection with the issue of such Common
Shares to such other person or persons or shall establish to the satisfaction of
the Warrant Agent that such taxes and charges have been paid.

 

- 4 -



--------------------------------------------------------------------------------



 



On presentation at the principal office of the Warrant Agent in Vancouver,
subject to the provisions of the Indenture and on compliance with the reasonable
requirements of the Warrant Agent, one or more Option Warrant Certificates may
be exchanged for one or more Option Warrant Certificates of different
denomination evidencing in total the same number of Option Warrants as the
certificate or certificates being exchanged.
The Indenture contains provisions making resolutions passed at properly held
meetings of Warrantholders and instruments in writing signed by Warrantholders
holding a specified majority of the outstanding Option Warrants binding on all
such holders.
This Option Warrant Certificate shall not be valid for any purpose whatever
unless and until it has been countersigned by or on behalf of the Warrant Agent.
Time shall be of the essence hereof. The Option Warrants and the Indenture (and
any amendments thereto and instruments supplemental thereto) shall be governed
by, performed, construed and enforced in accordance with the laws of the
Province of British Columbia and the laws of Canada applicable therein and shall
be treated in all respects as British Columbia contracts.
Unless the Company has instructed the Warrant Agent in writing to waive any or
all of the following requirements, the Option Warrants may not be exercised by
or for the account or benefit of a U.S. Person or a person in the United States
unless the holder certifies in writing to the Company and the Warrant Agent that
the holder: (i) purchased the Option Special Warrants directly from the Company
pursuant to a written subscription agreement for the purchase of Option Special
Warrants; (ii) is exercising the Option Warrants solely for its own account and
not on behalf of any other Person; and (iii) was an “Accredited Investor”, as
that term is defined in Regulation D under the Securities Act, both on the date
the Option Warrants were issued by the Company and on the date of exercise of
the Option Warrants; or (iii) a registered transferee of such Option Warrants
who has complied with Subsection 2.7(d) hereof, provided that the Company may,
in its sole discretion, accept, in substitution of the foregoing, evidence
satisfactory to the Company, acting reasonably, to the effect that the Common
Shares have been registered under the U.S. Securities Act and applicable state
securities laws or that the Common Shares may be issued upon exercise of the
Option Warrants without registration under the U.S. Securities Act and any
applicable state securities laws.
This Warrant may not be exercised in the United States or by or for the account
or benefit of a U.S. Person or person in the United States other than by: (i) an
original Warrantholder, or (ii) by a registered transferee of Option Warrants
that acquired the Option Warrants in a transaction registered or exempt from
registration under the U.S. Securities Act and applicable state securities laws
and in compliance with the Indenture.
If, as and when deemed necessary by the Company pursuant to Applicable
Securities Laws, the Company and the Warrant Agent may attach such legends to
each certificate representing Common Shares issuable upon the exercise of Option
Warrants as are required in order to comply with such securities laws.

 

- 5 -



--------------------------------------------------------------------------------



 



After the exercise of any of the Option Warrants represented by this Option
Warrant Certificate, the holder will no longer have any rights under either the
Indenture or this Option Warrant Certificate with respect to such Option
Warrants, other than the right to receive certificates representing the Common
Shares issuable upon the exercise or deemed exercise of the Option Warrants
represented by this Option Warrant Certificate, and such Option Warrants shall
be void and of no further value or effect.
IN WITNESS WHEREOF the Company has caused this Option Warrant Certificate to be
signed by its duly authorized officer as of                     , 2011.

                  IVANHOE ENERGY INC.    
 
           
 
  Per:        
 
     
 
Authorized Signatory    

          Countersigned by:    
 
        CIBC MELLON TRUST COMPANY    
 
       
Per:
       
 
 
 
Authorized Signatory    

 

- 6 -



--------------------------------------------------------------------------------



 



EXERCISE INSTRUCTIONS TO OPTION WARRANTHOLDER
The Warrantholder may exercise his right to subscribe for Common Shares of
IVANHOE ENERGY INC. (the “Company”) by completing the Exercise Form and
surrendering this Option Warrant Certificate and the duly completed Exercise
Form, with payment of the applicable Exercise Consideration, to CIBC Mellon
Trust Company by delivering or mailing it to CIBC Mellon Trust Company at its
principal stock transfer office in the City of Vancouver at Suite 1600, The
Oceanic Plaza, 1066 West Hastings Street, Vancouver, British Columbia, V6E 3X1.
For your own protection, it is suggested that all documentation be forwarded to
the Warrant Agent by registered mail.

 

- 7 -



--------------------------------------------------------------------------------



 



EXERCISE FORM

     
To:
  Ivanhoe Energy Inc.
 
  c/o CIBC Mellon Trust Company
 
  Suite 1600, The Oceanic Plaza
 
  1066 West Hastings Street
 
  Vancouver, British Columbia
 
  V6E 3X1

The undersigned holder of the within Option Warrant Certificate, pursuant to the
Option Warrant Indenture mentioned therein hereby exercises                     
of the Option Warrants (the “Exercised Option Warrants”) evidenced thereby and
hereby subscribes for a number of Common Shares of Ivanhoe Energy Inc. equal to
such number of Common Shares or number or amount of other securities or
property, or combination thereof, to which such exercise entitles him under the
provisions of the Option Warrant Indenture at an aggregate price equal to the
product of the Exercise Consideration and the number of Exercised Option
Warrants, and on the terms specified in such Option Warrant Certificate and the
Option Warrant Indenture, and in payment therefor, delivers herewith a bank
draft, certified cheque or money order payable to CIBC Mellon Trust Company, in
trust for Ivanhoe Energy Inc.
The undersigned hereby irrevocably directs that such Common Shares be issued and
delivered as follows:

                  Number(s) or         Amount(s) of Name(s) in Full  
Address(es)   Common Shares
 
       
 
       
 
       
 
       
 
       
 
       

No certificates will be registered or delivered to an address in the United
States unless Box B below is checked.
Aggregate Common Shares owned or controlled (beneficial and legal) on the date
of exercise _________.
(Please print full name in which share certificates are to be issued. If any
Common Shares are to be issued to a person or persons other than the
Warrantholder, the Warrantholder must pay to the Warrant Agent all exigible
transfer taxes or other government charges.)
The undersigned certifies that each of the representations and warranties made
by the undersigned to the Company in connection with the undersigned’s
acquisition of the Exercised Option Warrants remains true and correct on the
date hereof.

 

 



--------------------------------------------------------------------------------



 



The undersigned represents that it (A) has had access to such current public
information concerning Ivanhoe Energy Inc. as it considered necessary in
connection with its investment decision and (B) understands that the securities
issuable upon exercise hereof have not and will not be registered under the
United States Securities Act of 1933, as amended (the “U.S. Securities Act”).
The undersigned represents and warrants that it: [check one only]

         
o
  A.   is not in the United States or a U.S. Person as defined in Rule 902 of
Regulation S under the U.S. Securities Act and is not exercising the Exercised
Option Warrants for the account or benefit of a U.S. Person or a person in the
United States.
 
       
o
  B.   is a registered holder that acquired the Exercised Option Warrants in a
transaction that was exempt from registration under the U.S. Securities Act and
applicable state securities laws and in compliance with Subsections 2.7(d) of
the Option Warrant Indenture.

DATED at                                          this  _____  day of
                                        ,  _____.

     
 
   
Signature Guaranty*
  Signature of Subscriber**
 
   
 
   
 
  Name of Subscriber
 
   
 
   
 
  Address (include Postal Code)
 
   
 
   
 
  SIN/TIN Number (if any)

     
*
  If the Common Shares are to be issued to a person other than the registered
holder, then the signature of the Subscriber must be guaranteed by a bank or
medallion guaranteed by a member of a recognized medallion guarantee program.
 
   
**
  This signature must correspond exactly with the name appearing on the
registration panel.
 
   
o
  Check box if the share certificates are to be delivered at the office where
this Warrant is exercised, failing which they will be mailed.

 

- 2 -



--------------------------------------------------------------------------------



 



TRANSFER OF OPTION WARRANTS
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to:

     
 
   
 
  Name
 
   
 
   
 
  Address
 
   
 
   

                     Option Warrants of Ivanhoe Energy Inc. registered in the
name of the undersigned on the records of Ivanhoe Energy Inc. maintained by CIBC
Mellon Trust Company represented by the Option Warrant Certificate attached and
irrevocably appoints                                          the attorney of
the undersigned to transfer the said securities on the books or register with
full power of substitution.
DATED this _____ day of                                         , ________

     
 
   
Signature Guaranteed
  (Signature of Warrant Holder)
 
   
 
   
 
  Print full Name
 
   
 
   
 
  Print full address and SIN/TIN (if any)

Instructions

1.  
If the Transfer Form is signed by a trustee, executor, administrator, curator,
guardian, attorney, officer of a corporation or any person acting in a fiduciary
or representative capacity, the certificate must be accompanied by evidence of
authority to sign satisfactory to the Warrant Agent and the Company.

2.  
The signature on the Transfer Form must be guaranteed by an authorized officer
of a Schedule 1 chartered bank or medallion guaranteed by a member of a
recognized medallion guarantee program.

3.  
Option Warrants will only be transferable in accordance with applicable
securities laws and stock exchange regulations. The transfer of Option Warrants
to a transferee may, depending on the residency of such transferee, result in
the securities obtained upon the exercise of the Option Warrants not being
freely tradeable in the jurisdiction where the transferee is resident.

 

 



--------------------------------------------------------------------------------



 



Unless the Company has otherwise instructed the Warrant Agent in writing, no
transfer of Option Warrants will be valid unless this Transfer Form is
accompanied by: (a) a duly executed declaration by the transferee of Option
Warrants in the form attached as Exhibit “A” to this Transfer Form; and (b) such
other evidence as the Warrant Agent may reasonably require that the transfer of
such Option Warrants is being made in accordance with all applicable securities
legislation.

 

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT “A”
DECLARATION OF TRANSFEREE OF OPTION WARRANTS
OF IVANHOE ENERGY INC.

     
TO:
  CIBC Mellon Trust Company, Warrant Agent of the Option Warrants of Ivanhoe
Energy Inc.
 
   
AND TO:
  Ivanhoe Energy Inc. (the “Company”)

The undersigned transferee (“Transferee”) of common share purchase warrants of
Ivanhoe Energy Inc. (“Option Warrants”) whose name appears as such on the form
of transfer of such Option Warrants that accompanies this declaration, hereby
declares and certifies, for himself and on behalf of each beneficial transferee
of all or any part of such Option Warrants, that he and they are aware that the
Option Warrants and the common shares (“Common Shares”) of the Company
underlying the Option Warrants (together the “Subject Securities”) have not been
and will not be registered under the United States Securities Act of 1933, as
amended (the “U.S. Securities Act”) or the securities laws of any states of the
United States, and that the transfer contemplated hereby is being made in
reliance on an exemption from such registration requirements.
The Transferee represents and warrants that:
[check one only]

             
o
  A.   (i)  
no offers to sell the Subject Securities were made by any person to the
Transferee or any beneficial transferee for whom he is acting while such persons
were in the United States;
 
           
 
      (ii)  
the Transferee and each beneficial transferee for whom he is acting were outside
the United States at the time of execution and delivery of the instrument by
which the Transferee and each beneficial transferee for whom he is acting agreed
to acquire the Subject Securities; and
 
           
 
      (iii)  
the Transferee and each beneficial transferee for whom he is acting, is not, and
is not acquiring the Subject Securities for the account or benefit of, a U.S.
Person as defined in Rule 904 of Regulation S under the U.S. Securities Act.
 
            o   B.  
The Transferee has acquired the Option Warrants in a transaction exempt from
registration under the U.S. Securities Act and applicable state securities laws
and has provided herewith evidence (which the Transferee acknowledges must be
satisfactory to the Company) of such exemption. The Transferee acknowledges that
there is an Option Warrant Indenture which contains restrictions with respect to
the exercise and transfer of Option Warrants.



 

 



--------------------------------------------------------------------------------



 



DATED at                      this  _____  day of                     ,  _____.

                            Name of Transferee    
 
           
 
  By:        
 
     
 
Signature of Authorized Representative    
 
                          Name of Person Signing    
 
                          Title    

 

- 2 -